Citation Nr: 0126529	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 4, 1999, 
for the assignment of a rating in excess of 10 percent for 
degenerative joint disease of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded the case for 
additional development in March 2001.  Subsequent to this 
remand, the veteran withdrew his claim for an earlier 
effective date for service connection for degenerative joint 
disease of the left hip, and indicated that the sole issue he 
was pursuing was an earlier effective date for a 30 percent 
rating for this disability.  The Board notes that while the 
specific arguments of the veteran address the matter of an 
earlier effective date for a 30 percent rating, his claim, by 
inference, encompasses consideration of an effective date 
earlier than June 4, 1999, for any rating in excess of 10 
percent.  In November 2000, a Travel Board hearing was held 
at the RO before the undersigned Member of the Board. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A January 1999 rating decision granted service connection 
for left hip degenerative joint disease, rated 10 percent, 
effective from December 4, 1997, the date the claim for 
service connection was received.  

3.  Based on June 4, 1999 VA examination findings, the rating 
for left hip degenerative joint disease was increased to 30 
percent effective from the date of the examination. 

5.  Competent evidence shows that the level of left hip 
disability warranting a 30 percent rating has probably been 
present throughout the period of time since the effective 
date of the grant of service connection, December 4, 1997, 
the date on which the veteran's claim for service connection 
was received. 


CONCLUSION OF LAW

An effective date of December 4, 1997 for a 30 percent rating 
for the veteran's service connected left hip disability is 
warranted.  38 U.S.C.A. §§ 1155, 5110(a) (West 1991); 38 
C.F.R. §§ 3.102, 3.400, 4.71a, Code 5252 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was noted in the March 2001 remand, there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001), and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a)).  The Board finds that the VA's duties as set 
out in the VCAA have been fulfilled.  He has received all 
required notifications.  Moreover, given the favorable 
resolution of the veteran's claim below, no useful purpose 
would be served by another remand.  

I.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In assigning a rating, the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, and the entire 
history of the service-connected disorder, are to be 
considered.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating and limitation of flexion of the thigh to 
30 degrees warrants a 20 percent rating.  In order to warrant 
a 30 percent rating for limitation of flexion of the thigh, 
flexion must be limited to 20 degrees.  Limitation of thigh 
flexion to 10 degrees warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Code 5252.  The highest assignable rating 
under DC 5252 is 40 percent. 

The veteran's service connected left hip disability may also 
be rated under Code 5293, based on limitation of rotation or 
adduction.  38 C.F.R. § 4.71a, Code 5253.  However, the 
highest assignable rating under Code 5253 is 20 percent.  

Except in circumstance not present in the instant case, the 
effective date of an award of compensation based on an 
original claim or a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   

II.  Procedural and Factual Background

Service medical records in the claims file, which do not 
include the entrance examination report and are otherwise 
incomplete, reflecte a childhood history of difficulty with 
the left hip, to include pyarthrosis that was treated with 
surgical drainage, casting and a walking caliper.  The 
veteran experienced continuing difficulty with the left hip 
during service.  Hypertrophic osteoarthropathy secondary to 
old pyarthrosis of the left hip was diagnosed.  As a result 
of the left hip disability, the veteran was ultimately found 
to be medically disqualified for service due to a disability 
that pre-existed service. 

A January 1999 rating decision granted service connection for 
left hip degenerative joint disease.  A 10 percent rating 
under Code 5253 was assigned effective from December 4, 1997, 
the date of receipt of the claim for service connection.  The 
10 percent rating was based on findings from a January 1998 
VA examination which included that the veteran complained of 
constant left hip pain and difficulty walking.  It was not 
specifically noted whether there was pain on range of motion 
studies or if pain restricted motion  

A VA physician completed a statement in May 1999 describing 
findings from an April 1999 office visit.  It was noted that 
the veteran had increasing problems with falling and an 
inability to walk for any significant distance.  He reported 
having six operations on his left hip.  Examination findings 
included an antalgic gait with the use of a cane.  Range of 
motion studies revealed flexion and extension to 70 degrees 
with a 15 degree flexion contracture.  Internal rotation was 
to approximately 10 degrees and external rotation was to 20 
degrees.  Pain was elicited with motion to all directions.  
The examiner stated the veteran would benefit from a hip 
arthroplasty after an infection was ruled out.  

On June 4, 1999 VA examination, range of motion studies 
showed left thigh motion of 20 degrees of flexion and 
abduction and 10 degrees of internal and external rotation.  
The veteran described having "chronic" pain which he 
treated with Tylenol #3.  He ambulated with a cane, at a slow 
pace and with difficulty.  The examiner commented that the 
left hip condition was "prone" to worsening, and that it 
was likely that a hip replacement would be necessary.  The 
examiner found that motion was restricted by pain, but that 
it was not possible to describe the restriction of motion 
during "flareups".  A July 1999 rating decision increased 
the rating for the veteran's left hip to 30 percent under DC 
5252, effective from June 4, 1999.  

At his November 2000 hearing, the veteran asserted that the 
physician who conducted the January 1998 VA examination did 
not examine his hip.  In support of this, he referred to VA 
clinical reports dated in 1999. 

III Analysis

The veteran is not contesting the effective date of service 
connection for the disability at issue, and that is the 
earliest date as of which the benefit sought may be granted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  While the first 
definitive clinical evidence of flexion limitation to 20 
degrees (warranting a 30 percent rating under DC 5252) was 
not until the VA examination of June 4, 1999, the evidence of 
record reveals that the left hip disability has probably been 
essentially static since years before that date, and that the 
criteria for a 30 percent rating were met as of the date of 
of receipt of the claim for service connection, December 4, 
1997, which is also the effective date for the grant of 
service connection.  In this regard, while the Board does not 
find support for all the veteran's assertions regardong the 
adequacy of the January 1998 VA examination, it is noteworthy 
that the findings reported by the examiner did not include 
whether (and at what point) motion of the left hip produced 
pain.  However, it was noted that the veteran had complaints 
of constant pain.  A VA clinical record from the interim 
period between the January 1998 and June 1999 VA examinations 
notes that pain accompanied all left hip motion.  It is also 
significant that at the time of the June 1999 VA examination, 
the veteran was taking prescription narcotic strength 
medication for the left hip disability, a clear indication 
that the disability was present before that examination took 
place.  

In summary, the Board finds that the level of impairment 
warranting a 30 percent rating for the veteran's service 
connected left hip disability has been present since the date 
service connection was granted.  Accordingly, a 30 percent 
rating from that date, December 4, 1997, is warranted.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 


ORDER

An effective date of December 4, 1997 for a 30 percent rating 
for degenerative joint disease of the left hip, is granted, 
subject to regulations governing the payment of monetary 
awards.  


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

